DETAILED ACTION
Claims 1-20 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
(i) implement an audio processing engine and 

(ii) make a curated report available in response to said audio stream, wherein said audio processing engine is configured to 

(a) distinguish between a plurality of voices of said audio stream, 

(b) perform analytics on said audio stream to determine metrics corresponding to one or more of said plurality of voices and 

(c) generate said curated report based on said metrics.

These steps are abstract in nature because they are directed towards managing interactions between people associated with assessing the performance of call center employees and the effectiveness of the scripts used by those employees. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
(i) implement an audio processing engine and 

(ii) make a curated report available in response to said audio stream, wherein said audio processing engine is configured to 

(a) distinguish between a plurality of voices of said audio stream, 

(b) perform analytics on said audio stream to determine metrics corresponding to one or more of said plurality of voices and 

(c) generate said curated report based on said metrics.

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as observing call center employee interactions and forming an opinion concerning the effectiveness of the employee and the script the employee uses. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
an audio input device configured to capture audio;

a transmitter device configured to (i) receive said audio from said audio input device and (ii) wirelessly communicate said audio;

a server computer (A) configured to receive an audio stream based on said audio and (B) comprising a processor and a memory configured to execute computer readable instructions that

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the use of the additional elements is not required to perform the abstract idea in that a supervisor can monitor an employee during a customer interaction and assess their skill with the customer.
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at pages 85-88 and figures 1-4 of Applicant’s as-filed disclosure.
As these additional elements are only recited as executing the steps of the identified abstract idea, the additional elements of claim 1 only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-20 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson, US 2014/0241519, in view official notice.

NOTE: Bold text is unamended claim language
 Bold underlined text is amended claim language.

AS TO CLAIM 1 
A system comprising:
an audio input device configured to capture audio;
a transmitter device configured to 
(i) receive said audio from said audio input device and 	(ii) wirelessly communicate said audio; and
a server computer 
(A) configured to receive an audio stream based on said audio and 
(B) comprising a processor and a memory configured to execute computer readable instructions that
Watson (paragraphs 8, 16, and 19) teaches a computer embodiment, but does not specifically teach a wireless microphone embodiment for audio recording. However, the Examiner takes official notice that wireless microphones are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Watson to include a wireless microphone embodiment. The motivation is for ease of use by the agent.

 (i) implement an audio processing engine and 
Watson (paragraph 19) teaches an audio transcription system

 (ii) make a curated report available in response to said audio stream, wherein said audio processing engine is configured to 
Watson (paragraph 7) teaches alerts which are the functional equivalent of reports, as it gives a user output.

 (a) distinguish between a plurality of voices of said audio stream, 
 (b) perform analytics on said audio stream to determine metrics corresponding to one or more of said plurality of voices and 
Watson (paragraph 22-26) teaches speech analytics analyzing a phone call between an agent and a customer and breaking down that audio data into identifiable and analyzable segments.

 (c) generate said curated report based on said metrics.
Watson (paragraph 7) teaches alerts which are the functional equivalent of reports, as it gives a user output.

AS TO CLAIM 2 (of 1) 
further comprising:
(C) a gateway device configured to 
 (i) receive said audio from said transmitter device, 
 (ii) perform pre-processing on said audio,
 (iii) generate said audio stream in response to pre-processing said audio and 
 (iv) transmit said audio stream to said server.
Watson (paragraphs 22-23 and 27) teaches streaming live audio and the necessary steps needed to conduct such streaming.

AS TO CLAIM 3 (of 2) 
wherein 
(a) said gateway device is implemented local to said audio input device and said transmitter device and 
Watson (paragraphs 22-23 and 27) teaches streaming live audio and the necessary steps needed to conduct such streaming.

(b) said gateway device communicates with said server computer over a wide area network.
Watson (claim 9) teaches a computer embodiment, but does not specifically teach a wide area network for data transmission. However, the Examiner takes official notice that wireless communications are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Watson to include a WAN. The motivation is for ease of use by the agent.

AS TO CLAIM 4 (of 1) 
wherein 
(i) said audio comprises an interaction between an employee and a customer,
(ii) a first of said plurality of voices comprises a voice of said employee and 
 (iii) a second of said plurality of voices comprises a voice of said customer.
Watson (paragraph 22-24) teaches speech analytics analyzing a phone call between an agent and a customer and breaking down that audio data into identifiable and analyzable segments.

AS TO CLAIM 5 (of 1) 
wherein said audio input device comprise at least one of (a) a lapel microphone worn by an employee, (b) a headset microphone worn by said employee, (c) a mounted microphone, (d) a microphone or array of microphones mounted near a cash register, (e) a microphone or array of microphones mounted to a wall and (f) a microphone embedded into a wall-mounted camera.
Watson (paragraph 18) teaches a voice input device which necessarily includes a microphone.

AS TO CLAIM 6 (of 1) 
wherein 
(i) said transmitter device and said audio input device are at least one of (a) connected via a wire, (b) physically plugged into one another and (c) embedded into a single housing 
to implement at least one of (a) a single wireless microphone device and (b) a single wireless headset device and 
(ii) said transmitter device is configured to perform at least one of (a) radio-frequency communication, (b) Wi-Fi communication and (c) Bluetooth communication.
Watson (paragraph 18) teaches a voice input device which necessarily includes a microphone.
Watson (claim 9) teaches a computer embodiment, but does not specifically teach a wide area network for data transmission. However, the Examiner takes official notice that wireless communications are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Watson to include a RFID, WiFi, or Bluetooth. The motivation is for ease of use by the agent.

AS TO CLAIM 7 (of 1) 
wherein said transmitter device comprises a battery configured to provide a  power supply for said transmitter device and said audio input device.
Watson does not explicitly teach the use of a battery for a power supply. However, the Examiner takes official notice that batteries are old and well known in the art at the time of the application. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Watson to include the use of a battery. The motivation is to keep the lights on and the business running.

AS TO CLAIM 8 (of 1) 
wherein said audio processing engine is configured to convert said plurality of voices into a text transcript.
Watson (paragraph 24) teaches texts transcript

AS TO CLAIM 9 (of 8) 
wherein 
(i) said curated report comprises said text transcript,  (ii) said text transcript is in a human-readable format and  (iii) said text transcript is diarized to provide an identifier for text corresponding to each of said plurality of voices.
Watson (paragraph 24)

AS TO CLAIM 10 (of 8) 
wherein said analytics performed by said audio processing engine are implemented by 
(i) a speech-to-text engine configured to convert said audio stream to said text transcript and  (ii) a diarization engine configured to partition said audio stream into homogeneous segments according to a speaker identity.
Watson (paragraph 24)

AS TO CLAIM 11 (of 8) 
wherein 
(i) said analytics comprise (a) comparing said text transcript to a pre-defined script and  (b) identifying deviations of said text transcript from said pre-defined script
Watson (paragraph 26)

(ii) said curated report comprises 
(a) said deviations performed by each employee and  (b) an effect of said deviations on sales.
Watson (paragraph 26)

AS TO CLAIM 12 (of 8) 
wherein 
(i) said audio processing engine is configured to generate sync data in response to said audio stream and said text transcript
(ii) said sync data comprises said text transcript and a plurality of embedded timestamps, 
(iii) said audio processing engine is configured to generate said plurality of embedded timestamps in response to cross-referencing said text transcript to said audio stream and 
(iv) said sync data enables audio playback from said audio stream starting at a time of a selected one of said plurality  of embedded timestamps.
Watson (paragraphs 24-26)

AS TO CLAIM 13 (of 1) 
wherein said analytics performed by said audio processing engine are implemented by a voice recognition engine configured to 
(i) compare said plurality of voices with a plurality of known voices and  (ii) identify portions of said audio stream that correspond to said known voices.
Watson (paragraph 24)

AS TO CLAIM 14 (of 1) 
wherein said metrics comprise key performance indicators for an employee.
Watson (paragraphs 24-26)

AS TO CLAIM 15 (of 1) 
wherein said metrics comprise a measure of at least one of a sentiment, a speaking style and an emotional state.
Watson (paragraph 24)

AS TO CLAIM 16 (of 1) 
wherein said metrics comprise a measure of an occurrence of keywords and key phrases.
Watson (paragraph 24-26) where keywords or phrases are sections of the predetermined script.

AS TO CLAIM 17 (of 1) 
wherein said metrics comprise a measure of adherence to a script.
Watson (paragraph 24-26)

AS TO CLAIM 18 (of 1) 
wherein said curated report is made available on a web-based dashboard interface.
Watson (claim 9) teaches a computer embodiment, but does not specifically teach a website. However, the Examiner takes official notice that internet communications are old and well known in the art. It would be obvious to one having ordinary skill in the art at the time of the application to modify the teaching of Watson to include a web-based dashboard interface. The motivation is for ease of use by the agent.

AS TO CLAIM 19 (of 1) 
wherein said curated report comprises long-term trends of said metrics, indications of when said metrics are aberrant, leaderboards of employees based on said metrics and real-time notifications.
Watson (paragraphs 48-52)

AS TO CLAIM 20 (of 1) 
wherein 
(i) sales data is uploaded to said server computer, 
(ii) said audio processing engine compares said sales data to said audio stream,
(iii) said curated report summarizes correlations between said sales data and a timing of events that occurred in said audio stream and 
(iv) said events are detected by performing said  analytics.
Watson (paragraphs 48-52)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623